Citation Nr: 9922599	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for cardiovascular 
disease and cerebrovascular disease secondary to tobacco use 
during service or nicotine dependence acquired during 
service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
February 1957.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a letter dated in December 1998 the veteran claimed 
entitlement to service connection for a hearing loss.  That 
issue has not yet been considered by the RO and is not before 
the Board on appeal at this time.  It is referred to the RO 
for further consideration as appropriate.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran has 
nicotine dependence which had its onset during service.

2.  The evidence does not show that cardiovascular disease or 
cerebrovascular disease resulted from tobacco use during 
service or that either resulted from nicotine use dependence 
acquired during service.


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).
2.  The claim for service connection for cardiovascular 
disease or cerebrovascular disease as secondary to nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal a few entries which refer to 
treatment for tonsillitis.  Those records contain no entries 
pertaining to smoking or nicotine dependence.  There is also 
no evidence of cardiovascular disease or cerebrovascular 
disease.

A hospital report reveals that the veteran was admitted in 
April 1983 following a syncopal episode at work.  He stated 
that he had always been in good health and had never been 
told that he had high blood pressure.  He reported that he 
smoked approximately 2 packs of cigarettes a day.  His father 
died of a myocardial infarction.  Examination revealed that 
blood pressure was 190/108.  There was decreased fine motor 
control of the left arm.  His speech was slurred and there 
was some drooping of the left side of the face.  CT scan of 
the brain, lumbar puncture, cerebral arteriogram, chest x-
rays and electroencephalogram did not reveal any abnormality.  
Echocardiogram revealed mild right ventricular dilation.  
Sinus x-rays revealed some mucosal thickening in the 
maxillary sinuses bilaterally and in the left ethmoid sinus.  
The nasal septum appeared deviated toward the left.  
Cholesterol was reported to be 312.  Diagnoses were transient 
ischemic attack of unknown etiology, labyrinthitis, 
bronchitis and panmucositis.

In April 1985 the veteran had an abnormal treadmill stress 
test.  He had had pressure beginning in the abdomen and 
radiating to the left chest down the left arm for a month.  
It was reported that he had a history of borderline diabetes 
and had smoked 1 1/2 packs per day for 30 years.  He reported 
no history of hypertension and stated that he was not aware 
of his lipid status.  Examination revealed that his blood 
pressure was 110/70.  Cardiac catheterization resulted in 
diagnoses of triple vessel coronary heart disease with severe 
proximal left anterior descending involvement, mildly 
abnormal left ventriculogram with apical akinesis but 
preserved anterior and inferior wall motion and preserved 
left ventricular hemodynamics.  The veteran underwent 
quadruple coronary bypass with a left internal mammary graft 
to the left anterior descending, sequential saphenous vein 
graft passing to the first circumflex marginal and passing in 
a reverse loop end-to-side to the second circumflex marginal 
and a separate graft to the distal right coronary artery.

On VA examination in September 1986 diagnoses included 
cerebral vascular accident with residual right hemiparesis 
and status post coronary artery bypass surgery for coronary 
artery disease.

In a letter dated in March 1997 K. K. Challa, M.D., noted 
that the veteran had a very strong family history of 
arteriosclerotic coronary artery disease.  He reported that 
the veteran quit smoking 12 years earlier and had bypass 
surgery 14 years earlier.  Dr. Challa recommended a cardiac 
catheterization.

VA out-patient clinic records dated from August 1997 to 
January 1998 reveal that the veteran was under treatment for 
cerebral vascular accident and coronary artery disease.  His 
treatment consisted of medication, diet and exercise.

In March 1998 the veteran submitted statements from several 
individuals which were to the effect that the veteran did not 
smoke prior to entering service, began smoking in service and 
continued to smoke for several years after service.

On VA examination in June 1998 the veteran reported that 
before service he smoked less than one pack of cigarettes per 
month.  He stated that after entering service he increased 
his use of cigarettes to two packs per day.  He reported that 
he had stopped smoking ten years earlier.  He reported 
shortness of breath after five minutes of walking on level 
ground.  He stated that he had had heart bypass surgery and 
that he had a stroke in the 1980's which left his left arm 
and left leg "half numb."  Physical examination revealed 
only a sensory loss in the left arm and leg and a hearing 
loss.  Chest x-ray showed evidence of a coronary artery 
bypass graft.  There was cardiomegaly which was unchanged 
compared to a July 1997 x-ray.  Electrocardiogram revealed 
unifocal premature ventricular contraction, low voltage in 
limb leads of unclear significance and nonspecific lateral T 
wave changes.  The examiner noted that the veteran's C-File 
was reviewed.  The assessment was atherosclerotic coronary 
artery disease status post coronary artery bypass graft, non-
insulin-dependent diabetes mellitus, hyperlipidemia, status 
post cerebrovascular accident, decreased auditory acuity, 
exertional dyspnea and prior history of nicotine dependence.

The examiner noted that the veteran's father died at age 65 
of a myocardial infarction and his brother died at age 49 of 
a myocardial infarction.  Service medical records and 
physicals contained no mention of a smoking history.  Tobacco 
use was said to have cumulative effects which could 
contribute to coronary artery disease and cerebrovascular 
disease.  It was noted that genetic factors and comorbidities 
such as diabetes also accelerate the atherosclerotic process.  
The examiner commented that there was no evidence that the 
veteran smoked prior to service or during service other than 
his own statements to the effect that he became nicotine 
dependent during service.  The examiner concluded that it was 
likely that nicotine dependence accelerated the development 
of atherosclerosis along with the veteran's family history 
and hyperlipidemia.

The veteran testified at a video conference hearing before a 
member of the Board in April 1999.  His testimony was to the 
effect that, while he had smoked occasionally before service, 
he did not smoke on a regular basis until he was in service.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  There must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(b) (1998); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Service connection may be established in several ways, 
including on a "direct" basis, on the basis of 
"aggravation," and on a "secondary" basis.  38 U.S.C.A. 
§§ 101(16), 1131, 1153 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 
3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).

Under the regulatory provisions regarding certain chronic 
diseases, if cardiovascular-renal disease was medically 
demonstrated to a compensable degree within one year of the 
veteran's discharge from service, it may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

A precedential opinion by the VA General Counsel, (which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c)), 
was prepared to clarify when entitlement to benefits may be 
awarded based upon in-service tobacco use.  This opinion 
determined that direct service connection of disability may 
be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  VAOPGCPREC 2-93 
(January 1993).

The General Counsel issued a clarification of this opinion in 
June 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use which is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.  
VAOPGCPREC 2-93 (June 1993). (Explanation of VAOPGCPREC 2-93 
dated January 1993).

With regard to the issue of secondary service connection, a 
recent precedential opinion by the VA General Counsel was 
issued to clarify when service connection may be granted for 
tobacco-related disability on the basis that such disability 
is secondary to nicotine dependence which arose from a 
veteran's tobacco use during service.  Specifically, the VA 
General Counsel found that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. § 
3.310(a), depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  These are questions that 
must be answered by adjudication personnel applying 
established medical principles to the facts of particular 
claims.  The General Counsel held that the determination of 
whether a veteran is dependent on nicotine is a medical 
issue; thus, competent medical evidence is required.  
VAOPGCPREC 19-97 (May 1997).

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997, memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  The 
General Counsel made the following statement: "[A]ssuming 
the conclusion of the Under Secretary for Health that 
nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
which arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim."  VAOPGCPREC 19-97 (May 
1997).

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  The 
July 1997 letter noted that such claims based on use of 
tobacco products could be on direct, presumptive, or 
secondary bases.  In any event, each claim was clearly to be 
subjected to the usual underlying criteria for well-grounded 
claims.

The threshold question to be answered in this case with 
regard to the issue of entitlement to service connection for 
nicotine dependence is whether the veteran has presented a 
well-grounded claim; that is, one which is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
and there is no duty to assist him further in the development 
of his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1996); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In cases in which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well- 
grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  Thus, in the context of this claim, competent 
medical evidence relating the veteran's nicotine dependence 
to service is needed to support the claim.  For reasons set 
forth below, the Board finds that the veteran's claim with 
regard to that issue is not well-grounded. 

The record contains no diagnosis of nicotine dependence 
acquired during the veteran's military service.  The veteran 
is not competent to provide an opinion that he had nicotine 
dependence acquired during service.  Savage v. Gober, 10 
Vet.App. 488 (1997) at 497.  Therefore, tobacco use after 
service has not been competently linked to service, and the 
role of such post-service smoking in causing disability may 
likewise not be related to service.  In the absence of such a 
link (nexus), which must be supplied by medical evidence 
(VAOPGCPREC 19-97), the claim for service connection for 
nicotine dependence is not well grounded.

Where the law and not the evidence is dispositive, the Board 
should deny an appeal because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  The veteran in this case has failed 
to allege facts which meet the criteria set forth in the law 
or regulations pertaining to secondary service connection for 
atherosclerotic coronary artery disease or cerebral vascular 
accident in that the underlying disability (nicotine 
dependence) which he asserts provides the basis for secondary 
service connection is not service connected and, accordingly, 
his claim must be denied.  

However, the veteran may still prevail if the evidence shows 
that his current cardiovascular-cerebrovascular disease 
resulted from tobacco use during active military service.  In 
his statement of smoking history, the veteran reported that 
he began smoking cigarettes during basic training in 1954.  
During service he progressed to smoking two packs per day and 
continued to smoke two or more packs per day following 
service.  He stopped smoking in the late 1980's.  On the VA 
examination in June 1998 the examiner included in the 
assessment "Prior history of nicotine dependence."  
However, the examiner did not indicate that the veteran's 
atherosclerotic coronary artery disease or cerebral vascular 
accident resulted from smoking during active service.

Additionally, the Board notes that cardiovascular disease and 
cerebral vascular accident were first diagnosed many years 
after the veteran's separation from service.  Since those 
conditions did not develop until the veteran had smoked for 
many years, and since the VA examiner found other 
contributing factors to the development of those conditions, 
the medical evidence fails to establish that either condition 
is linked to smoking in service or to any other event during 
service.  In the absence of such evidence, his claim with 
regard to secondary service connection for cardiovascular 
disease or cerebral vascular accident is not well-grounded.  
Caluza, 7 Vet.App. 498.


ORDER

Service connection for nicotine dependence, cardiovascular 
disease and cerebrovascular disease is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

